Citation Nr: 1812439	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (claimed secondary to heart condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1970 to July 1974 and active duty service with the United States Navy from April 1977 to May 1993.  The Veteran's service also included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

While the September 2014 statement of the case continued the denial of both service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ (SMC), in his VA Form 9, the Veteran limited his appeal to the service connection issue.  Entitlement to SMC is therefore not a subject for current appellate review.

In August 2017, the Veteran testified at a Board hearing and a transcript of the hearing is of record and has been reviewed.


FINDING OF FACT

The Veteran's service-connected disabilities were causes of his erectile dysfunction.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met. 38 U.S.C. §§1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claim

The Veteran contends that his erectile dysfunction is due to his service-connected disabilities.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran has been diagnosed with erectile dysfunction.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in April 2012.  At that examination, the examiner stated that it is less likely than not that the Veteran's condition is proximately due to the Veteran's service-connected disabilities.  The examiner opined that "erectile dysfunction has a multi-factorial etiology with some of the most common causes including psychological conditions, advancing age, medications, diabetes, hypertension, smoking, vascular disease hyperlipidemia, current/remote alcohol or drug abuse, neurological diseases, obesity, hormonal imbalances, renal disease, low frequency of sexual activity, and BPH."  See April 2012 VA examination.  The examiner also stated that "literature indicates erectile dysfunction and cardiovascular (heart disease) share many of the same risk factors."  The examiner further opined that "cardiovascular disease and its risk factors increase the risk for later development of erectile dysfunction, there is no literature to support cardiovascular bypass surgery or heart disease as an etiology of erectile dysfunction, it is just a risk factor for later years."  See April 2012 VA examination.  The examiner concluded the opinion by stating that "this Veteran had beginning erectile dysfunction (per his personal report) prior to his myocardial infarction and cardiovascular bypass surgery." See April 2012 VA examination.
In addition to the VA examination, the record reflects that the Veteran has obtained a private opinion as to the nature and etiology of his disability.  The Veteran's primary care provider indicated that he reviewed the Veteran's medical records since service and that it was at least as likely as not that the Veteran's erectile dysfunction was caused by or a result of his service-connected disabilities.  The doctor opined that one of ED's causes is poor circulation and the patient has service-connected arteriosclerotic heart disease.  The private doctor additionally opined that "Arteriosclerotic heart disease can cause poor circulation and can affect multiple organs, including sex (genital) organs."  See August 2017 Private Opinion.  

In sum, the Board has reviewed the Veteran's claims file and finds that the VA examination and the private medical opinion are the most probative pieces of evidence regarding the Veteran's disability and has placed significant weight on these opinions.  The April 2012 VA examiner stated that hypertension is a common cause of erectile dysfunction and the Veteran's private doctor identified arteriosclerotic heart disease as a cause of this disability.  The Board acknowledges that service connection is in effect for both of these conditions.  Affording the Veteran the benefit of the doubt, the Board finds that his erectile dysfunction was caused by his service-connected disabilities.  Therefore, service connection is warranted.  


ORDER

Service connection for erectile dysfunction is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


